
	
		III
		111th CONGRESS
		1st Session
		S. RES. 340
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Crapo (for himself,
			 Mrs. Lincoln, Mr. Risch, Mr.
			 Lugar, Mr. Rockefeller, and
			 Mrs. Shaheen) submitted the following
			 resolution; which was referred to the Committee on Veterans'
			 Affairs
		
		
			November 10, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for designation of a
		  National Veterans History Project Week to encourage public participation in a
		  nationwide project that collects and preserves the stories of the men and women
		  who served our Nation in times of war and conflict.
	
	
		Whereas the Veterans History Project was established by a
			 unanimous vote of the United States Congress to collect and preserve the
			 wartime stories of American veterans;
		Whereas Congress charged the American Folklife Center at
			 the Library of Congress to undertake the Veterans History Project and to engage
			 the public in the creation of a collection of oral histories that would be a
			 lasting tribute to individual veterans and an abundant resource for
			 scholars;
		Whereas there are 17,000,000 wartime veterans in America
			 whose stories can educate people of all ages about important moments and events
			 in the history of the United States and the world and provide instructive
			 narratives that illuminate the meanings of ‘‘service’’, ‘‘sacrifice’’,
			 ‘‘citizenship’’, and ‘‘democracy’’;
		Whereas the Veterans History Project relies on a corps of
			 volunteer interviewers, partner organizations, and an array of civic minded
			 institutions nationwide who interview veterans according to the guidelines it
			 provides;
		Whereas increasing public participation in the Veterans
			 History Project will increase the number of oral histories that can be
			 collected and preserved and increase the number of veterans it so honors;
			 and
		Whereas ‘‘National Veterans Awareness Week’’ commendably
			 preceded this resolution in the years 2005 and 2006: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes “National Veterans Awareness
			 Week”;
			(2)supports the
			 designation of a National Veterans History Project Week;
			(3)calls on the people of the United States to
			 interview at least one veteran in their families or communities according to
			 guidelines provided by the Veterans History Project; and
			(4)encourages local, State, and national
			 organizations, along with Federal, State, city, and county governmental
			 institutions, to participate in support of the effort to document, preserve,
			 and honor the service of American wartime veterans.
			
